Citation Nr: 1456607	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure in Vietnam.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 through July 1970, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Washington, DC, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of the hearing is associated with the claims file.

In August 2010, the Board remanded this case for further development.

In an April 2014 decision, the Board denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In an October 2014 Order, the Court granted the motion, vacated the April 2014 Board decision, and remanded the case to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was previously afforded a VA examination for this disability in April 2008.  That examiner, Dr. R.L.C., found that the Veteran's skin conditions (eczemous dermatitis with pustular component and tinea pedis and scaly dermatitis of the distal extremities) "may have started during military service.  It would be speculation to state they were due to military service."  He recommended that the Veteran be sent to a dermatologist.  In a September 2010 opinion, the same examiner again stated, "It would be mere speculation to state this skin condition is due to military service.  The etiology of this condition is unclear."  In a November 2011 addendum opinion, Dr. P.C.J. reiterated that it would be speculation to state that the Veteran's skin condition was due to his military service noting the intervening forty years and that it did not appear to be the type of skin changes associated with Agent Orange.  These opinions do not adequately address the Veteran's lay statements or explain why any opinion would be mere speculation.  As these examiners are not shown to be dermatologists, a new examination with a specialist in dermatology is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a dermatology examination by a dermatologist to determine the nature and etiology of his skin condition.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

a.  The examiner should identify all skin conditions present.

b.  For each condition identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active military service, to include his January 1970 in-service treatment for left foot cellulitis and ringworm of the buttocks and thighs, his presumed exposure to herbicides in Vietnam, and his reports of continuing symptoms since service.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted, it is beyond the examiner's expertise, or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)

